Case 19-80064-TLS             Doc 1361       Filed 05/21/19 Entered 05/21/19 10:42:25                        Desc Main
                                            Document     Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

                                                                              )
     In re:                                                                   ) Chapter 11
                                                                              )
     SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-80064 (TLS)
                                                                              )
                                        Debtors.                              ) (Jointly Administered)
                                                                              )

     NOTICE OF GLOBAL SETTLEMENT OF PLAN ISSUES AMONG THE DEBTORS,
        CREDITORS’ COMMITTEE, SUN CAPITAL PARTNERS, AND LENDERS

         PLEASE TAKE NOTICE THAT on March 1, 2019, United States Bankruptcy Court for
 the District of Nebraska (the “Court”) entered an order [Docket No. 572] (the “Disclosure
 Statement Order”): (a) authorizing Specialty Retail Shops Holding Corp. and its affiliated debtors
 and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Second
 Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates
 (as may be modified, amended, or supplemented from time to time, the “Initial Plan”) [Docket
 No. 570]; (b) approving the Disclosure Statement for the Second Amended Joint Chapter 11 Plan
 of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates (the “Disclosure Statement”)
 [Docket No. 571] as containing “adequate information” pursuant to section 1125 of the Bankruptcy
 Code; (c) approving the solicitation materials and documents to be included in the solicitation
 packages; and (d) approving procedures for soliciting, receiving, and tabulating votes on the Plan
 and for filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT pursuant to Article XII.A. of the Plan, the
 Debtors hereby file the amended chapter 11 plan attached hereto as Exhibit A (the “Settlement
 Plan”) and a redline reflecting cumulative changes made to the Initial Plan attached as Exhibit B.
 The Settlement Plan reflects a global settlement of all disputed issues among the Debtors, the
 official committee of unsecured creditors (the “Committee”), Sun Capital Partners (“Sun”), Wells
 Fargo Bank, N.A. (“Wells Fargo”), and Shopko Note Holdings, LLC (“Spirit,” and together with
 Wells Fargo, the “Lenders”).

        PLEASE TAKE FURTHER NOTICE that the Debtors will seek confirmation of the
 Settlement Plan at the hearing commencing on May 28, 2019, at 9:30 a.m. prevailing Central

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
       Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
       R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
       Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
       LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
       (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS       Doc 1361    Filed 05/21/19 Entered 05/21/19 10:42:25            Desc Main
                                   Document     Page 2 of 4


 Time, before the Honorable Judge Saladino, in the United States Bankruptcy Court for the District
 of Nebraska, located at 111 South 18th Plaza, Suite 1125, Omaha, NE 68102.

       PLEASE TAKE FURTHER NOTICE THAT the Debtors, the Committee, Sun, and the
 Lenders each support confirmation of the Settlement Plan.



 Dated: May 21, 2019             /s/ James J. Niemeier
  Omaha, Nebraska                James J. Niemeier (NE Bar No. 18838)
                                 Michael T. Eversden (NE Bar No. 21941)
                                 Lauren R. Goodman (NE Bar No. 24645)
                                 MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                 First National Tower, Suite 3700
                                 1601 Dodge Street
                                 Omaha, Nebraska 68102
                                 Telephone:     (402) 341-3070
                                 Facsimile:     (402) 341-0216
                                 Email:         jniemeier@mcgrathnorth.com
                                                meversden@mcgrathnorth.com
                                                lgoodman@mcgrathnorth.com
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                 Travis M. Bayer (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         james.sprayregen@kirkland.com
                                                patrick.nash@kirkland.com
                                                travis.bayer@kirkland.com
                                 - and -
                                 Steven Serajeddini (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 Email:        steven.serajeddini@kirkland.com

                                 Co-Counsel to the Debtors

                                                2
Case 19-80064-TLS   Doc 1361    Filed 05/21/19 Entered 05/21/19 10:42:25   Desc Main
                               Document     Page 3 of 4


                                      Exhibit A

                                   Settlement Plan




                                         3
Case 19-80064-TLS   Doc 1361    Filed 05/21/19 Entered 05/21/19 10:42:25   Desc Main
                               Document     Page 4 of 4


                                      Exhibit B

                                    Plan Redline




                                         4
